DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed June 13, 2022 has been acknowledged. Claims 1-10 remain pending in the application.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapeyre (4852719) in view of Driscoll et al. (2114103) and Grzybowski et al. (5613624).
Regarding claim 1, Lapeyre discloses a metering apparatus (Fig. 7) for free-flowing material, the metering apparatus comprising: a metering duct (10, 20, 16) defining a closed cross section (Fig. 1), a longitudinal axis (Fig. 7), and a discharge opening (Fig. 7); 5a rotary drive (60); and, said metering duct being wound in the form of a screw (Fig. 7) and said rotary drive being configured to generate a rotary motion of all of said metering duct about the longitudinal axis (col. 4, lines 50-64; Fig. 7).
Lapeyre DIFFERS in that it does not disclose the longitudinal axis is vertical and the rotary drive is configured to generate an oscillatory motion. 
In regard to the longitudinal axis, attention is directed to the Driscoll reference, which discloses a duct with a vertical longitudinal axis for filling operations (Fig. 1; col. 1, lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lapeyre reference in view of the teachings of the Driscoll reference by orienting the duct vertically for the purpose of configuring the duct for filling operations.
In regard to the oscillatory motion, attention is directed to the Grzybowski reference, which discloses a rotary drive being configured to generate an oscillating rotary motion of all of a metering duct (15) about a longitudinal axis (col. 1, lines 58-64; Fig. 2). Grzybowski teaches that the oscillatory motion is useful for preventing clogging or caking (col. 3, lines 6-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Lapeyre reference in view of the teachings of the Grzybowski reference by oscillating the duct as claimed for the purpose of preventing clogging and caking.
Regarding claim 2, said metering duct includes a core (16 of Lapeyre), an auger (20 of Lapeyre) encompassing said core, and a casing (10 of Lapeyre) enclosing said core and said auger (Fig. 7 of Lapeyre); and, said core, said auger and said casing are connected to one another in a 5rotationally secure manner to form a rotary unit (Fig. 7 of Lapeyre).
Regarding claim 3, said rotary drive acts in just one rotational direction (Fig. 7 of Lapeyre).
Regarding claim 5, said metering duct has a casing (10 of Lapeyre), which can be at least partially opened or dismantled (col. 4, lines 5-29 of Lapeyre).
Regarding claim 6, the free-flowing material is at least one of a pharmaceutical powder, a granular material, and microtablets (col. 1, lines 1-6 of Driscoll; col. 1, lines 11-14 of Grzybowski).
Regarding claim 7, Lapeyre as modified by Driscoll and Grzybowski discloses a method for operating a metering apparatus for free-flowing material, the metering apparatus having a metering duct defining a closed cross section and a vertical longitudinal axis, the metering apparatus further having 5a rotary drive, the metering duct being wound in the form of a screw and the rotary drive being configured to generate an oscillating rotary motion of the metering duct about the vertical longitudinal axis (see claim 1 above), the method comprising the steps of: feeding the free-flowing material to the metering duct (Fig. 7 of Lapeyre; Fig. 1 of Driscoll; Fig. 6 of Grzybowski); and, 10setting all of the metering duct in an oscillating rotary motion with individual rotary strokes (Fig. 2 of Grzybowski), wherein, with each rotary stroke, a partial quantity of the free-flowing material falls out of a lower discharge opening of the metering duct (due to the force of gravity).
Regarding claims 9 and 10, the modified Lapeyre discloses the claimed invention except for the cross section of the metering duct is only partially filled with the free-flowing material and  the metering duct is fully filled with the free-flowing material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partially fill or fully fill the duct for the purpose of dispensing a large amount of material (full duct) or a small amount of material (partially filled duct) according to the user’s needs.
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapeyre in view of Driscoll et al. and Grzybowski et al. as applied to claims 1 and 7 above, and further in view of Theron (3184036).
Regarding claims 4 and 8, the rotary drive is configured to perform rotary strokes (Fig. 2 of Grzybowski). The modified Lapeyre DIFFERS in that it does not disclose the discharge opening being positioned eccentrically as claimed. Attention, however, is directed to the Theron reference, which discloses an eccentrically arranged discharge opening (9) for directing material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Lapeyre reference in view of the teachings of the Theron reference by arranging the discharge opening eccentrically for the purpose of directing the material away from the duct as desired by the user. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754